Motion to dismiss appeals denied (two appeals). Memorandum: The motion of the District Attorney to dismiss the appeals for failure to file briefs within 60 days is denied. Briefs have been filed on behalf of appellant. Although appellant has indicated that he will retain private counsel, he has not yet done so. The appeals will be placed on the calendar for argument at the August-September Term of court on the briefs filed by assigned counsel. Present — Doerr, J. P., Denman, Boomer, Pine and Davis, JJ.